IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NASSIR WHITE,                         : No. 63 EM 2015
                                      :
                    Petitioner        :
                                      :
                                      :
             v.                       :
                                      :
                                      :
COURT OF COMMON PLEAS                 :
PHILADELPHIA COUNTY, ET AL;           :
JEROME WALSH, SUPERINTENDENT          :
SCI-DALLAS, SETH WILLIAMS,            :
DISTRICT ATTORNEY OF                  :
PHILADELPHIA, KATHLEEN KANE,          :
ATTORNEY GENERAL OF                   :
PENNSYLVANIA,                         :
                                      :
                    Respondents       :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.